Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/105,190, DUAL CLAMPING DEVICE, filed on 11/25/20.
Terminal Disclaimer
The terminal disclaimer filed on 4/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/612,718 and 10/883,650 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “base” and “plurality of elongate members” as cited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The disclosure is objected to because of the following informalities: The limitation with “the plurality of elongate members” as cited in claim 21, line 16 is not being described in the specification.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21, line 14, “base” is indefinite because it is not clear where the base is located in the apparatus.
	Claim 21, line 16, “a plurality of elongate members” is indefinite because it is not clear where it is located in the apparatus.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 30-40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,348,214 to Vogt in view of US Patent # 6,773,172 to Johnson et al.
	Vogt teaches an apparatus comprising a body (5) defining a portion of an upper channel having a first side wall and an arm (2) defining a portion of the upper channel having a second side wall capable of lateral movement with respect to the first side wall.  The body defining a portion of a lower channel having a third sidewall and the arm defining a portion of the lower channel having a fourth side wall capable of lateral movement with respect to the third side wall.  The upper channel is at a higher elevation than the lower channel.  The first side wall is inclined inwardly and the second side wall is inclined inwardly.  The upper channel includes a first horizontal surface (6) defined by the body.  The upper channel includes a second horizontal surface (9) defined by the arm.  The base of the body defines a tongue and groove (18) interface.  The arm is slidably engaged with the base.  The third side wall is inclined inwardly and the fourth side wall is inclined inwardly.  The lower channel includes a horizontal 

    PNG
    media_image1.png
    487
    613
    media_image1.png
    Greyscale



Vogt teaches the arm with a lever (8) and the base but fails to teach a stud interconnected between the arm and the base and a resilient member operably interconnected between the body and the arm.  Johnson et al. teaches the stud (36) with threads. for interconnecting the arm and the base and the resilient member (28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the stud and the resilient member to Vogt’s 

Regarding claims 25-26, Vogt teaches the second horizontal surface but fails to teach the second horizontal surface is extends less than the width of the arm and substantially centered on the arm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second horizontal surface to be less than the width of the arm and centered on the arm to provide designer’s preference for the size of the second horizontal surface. 

	Regarding to claim 27, Vogt teaches the body defining a vertical opening (19) but fails to teach plurality of vertical openings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added additional vertical opening in the body to reduce the weight of the apparatus. 
	
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Johnson et al. and in further view of US Patent Application Publication # 2014/0003862 to Shi.
	Vogt teaches a pair of opposing grooves (16) but fails to teach the grooves are dovetail.  Shi teaches the dovetail (on the bottom of element 8 and adjacent to element 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt’s opposing grooves with dovetail grooves as taught by Shi to provide the same result for mounting the apparatus on an object. 
	

Allowable Subject Matter
s 41-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner




/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        9/16/21